UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 000-51578 CryoPort, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0313393 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 20382 BARENTS SEA CIRCLE, LAKE FOREST, CA 92630 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (949) 470-2300 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of February 08, 2010 the Company had 5,045,975 shares of its $0.01 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Balance Sheets at December 31, 2009 (Unaudited) and March 31, 2009 3 Unaudited Consolidated Statements of Operations for the three and nine months ended December 31, 2009 and 2008 4 Unaudited Consolidated Statements of Cash Flows for the nine months ended December 31, 2009 and 2008 5 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 41 ITEM 4T. Controls and Procedures 41 PART II OTHER INFORMATION 42 ITEM 1. Legal Proceedings 42 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 3. Defaults Upon Senior Securities 42 ITEM 4. Submission of Matters to a Vote of Security Holders 43 ITEM 5. Other Information 43 ITEM 6. Exhibits 44 SIGNATURES 45 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CRYOPORT, INC. CONSOLIDATED BALANCE SHEETS December 31, March 31, 2009 2009 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 647,308 $ 249,758 Restricted cash 90,030 101,053 Accounts receivable, net 10,030 2,546 Inventories - 530,241 Prepaid expenses and other current assets 147,837 170,399 Total current assets 895,205 1,053,997 Fixed assets, net 591,094 189,301 Intangible assets, net 244,244 264,364 Deferred financing costs, net 233,591 3,600 Other assets - 61,294 $ 1,964,134 $ 1,572,556 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 339,436 $ 218,433 Accrued expenses 151,363 90,547 Accrued warranty costs - 18,743 Accrued salaries and related 226,833 206,180 Convertible notes payable net of discount of $513,160 (unaudited) at December 31, 2009 and $13,586 at March 31, 2009 930,304 46,414 Current portion of convertible notes payable and accrued interest, net of discount of $1,662,177 (unaudited) at December 31, 2009 and $662,583 at March 31, 2009 4,319,248 3,836,385 Line of credit and accrued interest 90,388 90,310 Current portion of related party notes payable 160,000 150,000 Current portion of note payable to former officer and accrued interest 134,473 90,000 Derivative liabilities 13,740,633 - Total current liabilities 20,092,678 4,747,012 Related party notes payable and accrued interest, net of current portion 1,492,792 1,533,760 Note payable to formerofficer and accrued interest, net of current portion - 67,688 Convertible notes payable, net of current portion and discount of $5,981,425 at December 31, 2009 and $6,681,629 at March 31, 2009 - - Total liabilities 21,585,470 6,348,460 Commitments and contingencies Stockholders’ deficit: Common stock, $0.01 par value; 250,000,000 shares authorized; 5,001,531 (unaudited) at December 31, 2009 and 4,186,194 at March 31, 2009 shares issued and outstanding 50,016 41,863 Additional paid-in capital 25,706,272 25,816,588 Accumulated deficit (45,377,624 ) (30,634,355 ) Total stockholders’ deficit (19,621,336 ) (4,775,904 ) $ 1,964,134 $ 1,572,556 See accompanying notes to unaudited consolidated financial statements 3 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The For The Three Months Ended NineMonths Ended December 31, December 31, 2009 2008 2009 2008 Revenues $ 20,707 9,207 42,888 28,613 Cost ofrevenues 132,418 166,203 458,862 419,534 Gross loss (111,711 ) (156,996 ) (415,974 ) (390,921 ) Operating expenses: Selling, general and administrative expenses 690,043 550,670 2,197,545 1,890,401 Research and development expenses 89,426 13,292 270,217 229,536 Total operating expenses 779,469 563,962 2,467,762 2,119,937 Loss from operations (891,180 ) (720,958 ) (2,883,736 ) (2,510,858 ) Other income (expense): Interest income 2,834 6,224 6,548 30,232 Interest expense (1,169,337 ) (739,347 ) (5,312,593 ) (1,953,215 ) Loss on sale of fixed assets - - (797) - Change in fair value of derivative liabilities 4,508,352 - 3,106,802 - Loss on extinguishment of debt, net - - - (6,811,214) Total other expense, net 3,341,849 (733,123 ) (2,200,040 ) (8,734,197 ) Income (loss) before income taxes 2,450,669 (1,454,081 ) (5,083,776 ) (11,245,055 ) Income taxes - - 1,600 800 Net income (loss) $ 2,450,669 (1,454,081 ) (5,085,376 ) (11,245,855 ) Net income (loss) per common share: Basic $ 0.50 $ (0.35 ) $ (1.10 ) $ (2.73 ) Diluted $ 0.26 $ (0.35 ) $ (1.10 ) $ (2.73 ) Weighted average common shares outstanding: Basic 4,911,756 4,120,855 4,608,211 4,115,488 Diluted 6,577,322 4,120,855 4,608,211 4,115,488 See accompanying notes to unaudited consolidated financial statements 4 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Nine Months Ended December 31, 2009 2008 Cash flows from operating activities: Net loss $ (5,085,376 ) (11,245,855 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 101,488 52,361 Amortization of deferred financing costs 81,756 38,695 Amortization of debt discount 4,806,547 1,640,109 Stock issued to consultants 166,094 168,770 Fair value of warrants and options issued to employees and directors 366,861 169,112 Fair value of warrants issued to consultants 191,433 - Change in fair value of derivative instrument (3,106,802 ) 263,828 Loss on extinguishment of debt - 6,811,214 Loss on sale of assets 797 - Loss on disposal of Cryogenic shippers 7,611 - Interest earned on restricted cash (1,062 ) (5,750 ) Changes in operating assets and liabilities: Accounts receivable (7,484 ) 16,589 Inventories 81,012 (411,252) Prepaid expenses and other assets (6,567 ) 129,193 Accounts payable 121,003 97,666 Accrued expenses 14,935 (583) Accrued warranty costs (18,743 ) (5,625 ) Accrued salaries and related 20,653 59,313 Accrued interest 324,151 179,753 Net cash used in operating activities (1,941,693 ) (2,042,462 ) Cash flows from investing activities: Purchases of intangible assets (24,372 ) (49,781 ) Decrease in restricted cash 12,085 108,943 Purchases of fixed assets (17,968 ) (58,278 ) Net cash (used in)provided by investing activities (30,255 ) 884 Cash flows from financing activities: Proceeds from borrowings under convertible notes, net 1,321,500 1,062,500 Repayment of convertible notes - (117,720 ) Repayment of borrowings on line of credit, net - (25,500 ) Payment of deferred financing costs (202,470 ) (191,875 ) Repayment of note payable - (12,000 ) Repayments of related party notes payable (80,000 ) (90,000 ) Repayments of note payable to officer (30,000 ) (42,000 ) Payment of fees associated with exercise of warrants (76,632 ) - Proceeds from exercise of options and warrants 1,437,100 3,308 Net cash provided by financing activities 2,369,498 586,713 Net change in cash and cash equivalents 397,550 (1,454,865 ) Cash and cash equivalents, beginning of period 249,758 2,231,031 Cash and cash equivalents, end of period $ 647,308 776,166 See accompanying notes to unaudited consolidated financial statements 5 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Nine Months Ended December 31, 2009 2008 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 5,699 93,675 Income taxes $ 1,600 800 Supplemental disclosure of non-cash activities: Deferred financing costs in connection with S-1 $ 33,937 - Deferred financing costs in connection with convertible debt financing and debt modifications $ 11,944 Warrants issued as deferred financing costs in connection with convertible debt financing $ 63,396 117,530 Purchase of intangible assets with warrants - 232,964 Debt discount in connection with convertible debt financing $ 1,483,415 1,250,000 Conversion of debt and accrued interest to common stock $ 1,354,254 5,446 Reclassification of embedded conversion feature to equity $ 801,695 - Cashless exercise of warrants $ 157 150 Cancellation of shares issued for debt principal reduction $ - 117,720 Accrued interest added to principal amount of debentures $ 79,582 - Estimated fair value of warrants issued in connection of debt modification $ - 5,858,344 Cumulative effect of accounting change to debt discount for derivative liabilities $ 2,595,095 - Cumulative effect of accounting change to accumulated deficit for derivative liabilities $ 9,657,893 - Cumulative effect of accounting change to additional paid-in capital for derivative liabilities $ 4,217,730 - Reclassification of inventory to fixed assets $ 449,229 - See accompanying notes to unaudited consolidated financial statements 6 CRYOPORT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Three and Nine Months Ended December 31, 2009 and 2008 NOTE 1 - MANAGEMENT’S REPRESENTATION The accompanying unaudited consolidated financial statements have been prepared by CryoPort, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, and pursuant to the instructions to Form 10-Q and Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statement presentation. However, the Company believes that the disclosures are adequate to make the information presented not misleading. In the opinion of management, all adjustments (consisting primarily of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine months ended December 31, 2009 are not necessarily indicative of the results that may be expected for the year ending March 31, 2010. The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2009. The Company has evaluated subsequent events through the date of this filing, and determined that no subsequent events have occurred that would require recognition in the unaudited consolidated financial statements or disclosure in the notes thereto other than as disclosed in the accompanying notes. NOTE 2 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization The Company is a provider of an innovative cold chain frozen shipping system dedicated to providing superior, affordable cryogenic shipping solutions that ensure the safety, status and temperature of high value, temperature sensitive materials.The Company has developed a line of cost-effective reusable cryogenic transport containers (referred to as a “shipper”) capable of transporting biological, environmental and other temperature sensitive materials at temperatures below 0° Celsius.These dry vapor shippers are one of the first significant alternatives to using dry ice and achieve 10-plus day holding times compared to one to two day holding times with dry ice (assuming no re-icing during transit). The Company’s value proposition comes from both providing safe transportation and an environmentally friendly, long lasting shipper, and through its value-added services that offer a simple hassle-free solution for its customers.These value-added services include an internet-based web portal that enables the customer to initiate shipping service, track the progress and status of a shipment, and provide in-transit temperature monitoring of the shipper.CryoPort also provides a fully ready charged shipper containing all freight bills, customs documents and regulatory paperwork for the entire journey of the shipper to its customers at their pick up location. The Company's principal focus has been the further development and commercial launch of CryoPort Express® Portal, an innovative IT solution for shipping and tracking high-value specimens through overnight shipping companies, andits CryoPort Express® Shipper,a line of dry vapor cryogenic shippers for the transport of biological and pharmaceutical materials.A dry vapor cryogenic shipper is a container that uses liquid nitrogen in dry vapor form, which is suspended inside a vacuum insulated bottle as a refrigerant, to provide storage temperatures below minus 150° Celsius. The dry vapor shipper is designed using innovative, proprietary, and patent pending technology which prevents spillage of liquid nitrogen and pressure build up as the liquid nitrogen evaporates.A proprietary foam retention system is employed to ensure that liquid nitrogen stays inside the vacuum container, even when placed upside-down or on its side as is often the case when in the custody of a shipping company.Biological specimens are stored in a specimen chamber, referred to as a “well,” inside the container and refrigeration is provided by harmless cold nitrogen gas evolving from the liquid nitrogen entrapped within the foam retention system surrounding the well.Biological specimens transported using our cryogenic shipper can include clinical samples, diagnostics, live cell pharmaceutical products (such as cancer vaccines, semen and embryos, and infectious substances) and other items that require and/or are protected through continuous exposure to frozen or cryogenic temperatures (less than minus 150 ° Celsius). The Company recently entered into its first strategic relationship with a global courier on January13, 2010 when it signed an agreement with Federal Express Corporation (“FedEx”) pursuant to which the Company will lease to FedEx such number of its cryogenic shippers that FedEx shall, from time to time, order for FedEx’s customers.Under this agreement, FedEx has the right to and shall, on a non-exclusive basis, promote, market and sell transportation of the Company’s shippers and its related value-added goods and services, such as its data logger, web portal and planned CryoPort Express® Smart Pak System. 7 CRYOPORT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Three and Nine Months Ended December 31, 2009 and 2008 NOTE 2 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued Going Concern The accompanying unaudited consolidated financial statements have been prepared in conformity with GAAP, which contemplates continuation of the Company as a going concern.The Company has not generated significant revenues from operations and has no assurance of any future revenues.The Company generated revenues from operations of $35,124, incurred a net loss of $16,705,151 and used cash of $2,586,470 in its operating activities during the year ended March 31, 2009.The Company generated revenues from operations of $42,888, had net loss of $5,085,376, and used cash of $1,941,693 in its operating activities during the nine months ended December 31, 2009.In addition, the Company had a working capital deficit of $19,197,473, and had cash and cash equivalents of $647,308 at December 31, 2009.The Company’s working capital deficit at December 31, 2009 included $13,740,633 of derivative liabilities, the balance of which represented the fair value of warrants and embedded conversion features related to the Company’s convertible debentureswhich were reclassified from equity during the nine months ended December 31, 2009 (see Note 7).Currently management has projected that cash on hand, including cash borrowed under the convertible debentures issued in the first,second, and third quarter offiscal 2010, will be sufficient to allow the Company to continue its operations only into the fourth quarter of fiscal 2010.These matters raise substantial doubt about the Company’s ability to continue as a going concern. During the period from March 30, 2009 through December 31, 2009, the Company had raised gross proceeds of $1,381,500 under the Private Placement Debentures (see Note 6) andgross proceeds of $1,437,100 (see Note 9) from the exercise of warrants.As a result of these recent financings, the Company had an aggregate cash and cash equivalents and of $647,308 as of December 31, 2009 which will be used to fund the working capital required for minimal operations including limited inventory build up as well as limited sales efforts to advance the Company’s commercialization of the CryoPort Express® Shippers until additional capital is obtained. The Company’s management recognizes that the Company must obtain additional capital for the achievement of sustained profitable operations.Management’s plans include obtaining additional capital through equity and debt funding sources; however, no assurance can be given that additional capital, if needed, will be available when required or upon terms acceptable to the Company or that the Company will be successful in its efforts to negotiate extension of its existing debt.
